department of the treasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division uniform issue list terps ras ty legend taxpayer a ira b amount c financial_institution d mutual_fund e mutual_fund f account g dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated december and from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding a distribution from an individual_retirement_account ira b under sec_408 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira b totaling amount c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to confusion caused when she attempted to change investments within ira b utilizing financial_institution d’s online website taxpayer a further represents that amount c has not been used for any other purpose taxpayer a maintained ira b an individual_retirement_account tra under code sec_408 taxpayer a represents that she wanted to change investments within ira b by utilizing the internet website of financial_institution d on taxpayer a accessed her ira account online and transferred her entire balance in ira b from mutual_fund e to mutual_fund f taxpayer a represents that she believed the transfer was between mutual funds within ira b and because there was neither a confirmation of the transfer nor a warning that the transfer was to a non-ira account she was unaware that the transfer was being treated as a distribution from ira b documentation submitted by taxpayer a demonstrated the complexity of the transfer screens and the ability to transfer ira funds to a non-ira account in one step without a corresponding warning that funds are being transferred from an ira account to a non- ira account confusion also resulted from the fact that the account numbers remained the same with only a change in the fund number taxpayer became aware of the mistake when she contacted financial_institution d in required_minimum_distribution to take her based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408g from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her confusion in attempting to change investments within ira b utilizing the online website of financial_institution d therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira b provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 ld at sincerely yours coble a whi carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
